 

 



FIRST AMENDMENT to

 

MERGER AND SHARE EXCHANGE AGREEMENT

 



 



THIS FIRST AMENDMENT TO MERGER AND SHARE EXCHANGE AGREEMENT (“Amendment”) is
dated as of September 10, 2012, by and among China VantagePoint Acquisition
Company, a Cayman Islands company (the “Parent”), BDH Acquisition Corp., a
Delaware Corporation and a wholly-owned subsidiary of Parent (the “Purchaser”),
Black Diamond Holdings LLC, a Colorado limited liability company (the
“Company”), the Class A members of the Company (collectively the “Class A
Members”) listed on Schedule I to the Agreement (as defined below), the
Preferred Members of the Company listed on Schedule I to the Agreement
(collectively the “Preferred Members”), and Black Diamond Financial Group, LLC,
a Delaware limited liability company, the manager of the Company (the “Manager”)
for the purpose of amending and supplementing the Merger and Exchange Agreement
(the “Agreement”) entered into by the Parent, Purchaser, Company, Class A
Members, Preferred Members and the Manager on August 24, 2012. All capitalized
terms not defined in this Amendment will have the meaning ascribed to them in
the Agreement.

 

WHEREAS, pursuant to Section 16.2 of the Agreement, the Agreement cannot be
amended, except by a writing signed by each party to the Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, each of the parties to the Agreement
hereby agree to amend the Agreement as follows:

 

AGREEMENT

 

1.           Amendment to Agreement. The Agreement is amended, effective as of
the Signing Date as follows.

 

A.Section 11.6. Additional Signatory Members. Section 11.6 of the Agreement is
hereby deleted and replaced with the following:

 

Section 11.7.   Additional Signatory Members. Within 20 business days following
the Signing Date, the parties hereto shall permit the preferred members of the
Company that were not a Signatory Member on the Signing Date to execute this
Agreement on the same terms and conditions as are contained in this Agreement.

 

*****

 

 

 

 

Miscellaneous

 

2.          Binding Agreement. Except as otherwise provided herein to the
contrary, this Amendment shall be binding upon and inure to the benefit of the
parties hereto, their personal representatives, successors, assigns and legal
representatives.

 

3.          Severability. If any provision of this Amendment is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. Such remaining provisions shall be
fully severable, and this Amendment shall be construed and enforced as if such
invalid provisions never had been inserted in this Amendment.

 

4.          Binding Effect. This Amendment shall be binding upon each of the
parties hereto and their respective heirs, personal representatives, successors
and assigns.

 

5.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Facsimile signatures shall have
the same force and effect as originals.

 

{Remainder of Page Intentionally Left Blank; Signature Page to Follow}

 

 

 

 

IN WITNESS WHEREOF, the Parent, Purchaser, Company and Manager have executed
this Amendment to be duly executed by their respective authorized officers and
the Members have executed this Amendment as of the date first above written.

 

  Parent:       CHINA VANTAGEPOINT ACQUISITION COMPANY, a Cayman Islands company
        By: /s/ Yiting Liu     Name: Yiting Liu     Title: Co-Chair of the Board
        Purchaser:       BDH Acquisition Corp., a Delaware corporation        
By: /s/ Yiting Liu     Name:     Title:         Company:       BLACK DIAMOND
HOLDINGS LLC, a Colorado limited liability company,         Black Diamond
Financial Group, LLC, its Manager         By: /s/ Patrick Imeson     Name:    
Title:          Manager:       BLACK DIAMOND FINANCIAL GROUP, LLC   a Delaware
limited liability company         By: /s/ Patrick Imeson     Name:     Title: 

 

 

 

 

  Class A Members:       CALIM VENTURE PARTNERS I, LLC           BLACK DIAMOND
FINANCIAL GROUP, LLC,     as Manager           /s/ Patrick Imeson     Patrick
Imeson, Manager         CALIM VENTURE PARTNERS II, LLC           BLACK DIAMOND
FINANCIAL GROUP, LLC,     as Manager           /s/ Patrick Imeson     Patrick
Imeson, Manager         CALIM BRIDGE PARTNERS I, LLC           BLACK DIAMOND
FINANCIAL GROUP, LLC,     as Manager           /s/ Patrick Imeson     Patrick
Imeson, Manager         CALIM BRIDGE PARTNERS II, LLC           BLACK DIAMOND
FINANCIAL GROUP, LLC,     as Manager           /s/ Patrick Imeson     Patrick
Imeson, Manager         BLACK DIAMOND FUND I, LLC           BLACK DIAMOND
FINANCIAL GROUP, LLC,     as Manager           /s/ Patrick Imeson     Patrick
Imeson, Manager

 

 

 

 

  Preferred Members:       MFPI PARTNERS, LLC   a Delaware limited liability
company         By: /s/ Patrick Imeson     Name:     Title:         TRIPLE R F,
LLC         By: /s/ Dwight D. Richert     Name: Dwight D. Richert     Title:
Manager         /s/ Eric Altman   Eric Altman, an individual

 

 

 

